735 F.2d 326
Joseph G. BORUCH, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 84-1025.
United States Court of Appeals,Eighth Circuit.
Submitted May 22, 1984.Decided June 13, 1984.

Appeal from the United States Tax Court;  Dawson, U.S. Tax Court, judge.
Glenn L. Archer, Jr., Asst. Atty. Gen., Michael L. Paup, Gary R. Allen, Laurie A. Snyder, Tax Div., Dept. of Justice, Washington, D.C., for appellee.
Joseph G. Boruch, pro se.
Before BRIGHT, JOHN R. GIBSON and BOWMAN, Circuit Judges.
PER CURIAM.


1
Joseph G. Boruch, taxpayer, brings this appeal from a decision of the tax court dated September 26, 1983, which decision dismissed the petition of taxpayer seeking a redetermination or an order striking notices of tax deficiencies against Boruch for the years 1978, 1979, and 1980.


2
Upon review of the files and records in this case, we determine that this appeal is frivolous.


3
Accordingly, we affirm the tax court on the basis of the orders of the tax court entered herein.  Affirmed.  See 8th Cir. Rule 14.